     Case 1:20-cv-00826-DAD-SAB Document 16 Filed 03/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DOROTHY GRACE MARIE                                No. 1:20-cv-00826-NONE-SAB (PC)
     MARAGLINO,
12                                                      ORDER ADOPTING FINDINGS AND
                        Plaintiff,                      RECOMMENDATIONS AND DISMISSING
13                                                      ACTION
            v.
14                                                      (Doc. Nos. 12, 14)
     STATE OF CALIFORNIA, et al.,
15
                        Defendants.
16

17          Plaintiff Dorothy Maraglino brought this civil rights pro se and in forma pauperis under

18   42 U.S.C. § 1983 alleging violation of her Eighth and Fourteenth Amendment rights. This matter

19   was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

20   Rule 302. After plaintiff’s initial complaint was screened and dismissed with leave to amend

21   pursuant 28 U.S.C. § 1915A(a) by the assigned magistrate judge, plaintiff filed the operative first

22   amended complaint (“FAC”) in September 2020. (Doc. Nos. 8, 12.) Screening the FAC, the

23   magistrate judge again found that plaintiff still failed to state a cognizable claim for relief and

24   recommended that this action be dismissed with prejudice. (Doc. No. 14 at 11.) Plaintiff then

25   filed objections to the pending findings and recommendations. (Doc. No. 15.)

26          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

27   de novo review of the case. The court finds that the pending findings and recommendations are

28   supported by the record and proper analysis. Plaintiff’s objections fail to meaningfully address or
                                                        1
     Case 1:20-cv-00826-DAD-SAB Document 16 Filed 03/02/21 Page 2 of 2


 1   contradict the analysis set forth in the findings and recommendations.1

 2          Accordingly, the court ORDERS as follows:

 3       1. The findings and recommendations issued on October 20, 2020 (Doc. No. 14) are

 4          ADOPTED in full;

 5       2. The first amended complaint is hereby DISMISSED prejudice; and

 6       3. The Clerk of Court is DIRECTED to assign a district judge to this case for the purpose of

 7          closing the case, then to enter judgment and to close the case.

 8   IT IS SO ORDERED.
 9
         Dated:    March 1, 2021
10                                                      UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22
     1
       In her objections, plaintiff also asks the court for an evidentiary hearing to “prove” her case—
     though, plaintiff does not state what evidence she would present at the requested hearing. (Doc.
23   No. 15 at 2–3.) Regardless, the magistrate judge recommended that plaintiff’s case be dismissed
     for lack of a legally cognizable claim—not for lack of evidence. See Nordstrom v. Ryan, 762
24   F.3d 903, 908 (9th Cir. 2014) (“Dismissal for failure to state a claim under § 1915A ‘incorporates
     the familiar standard applied in the context of failure to state a claim under Federal Rule of Civil
25   Procedure 12(b)(6).’”); Jacobellis v. State Farm Fire & Cas. Co., 120 F.3d 171, 172 (9th Cir.
26   1997) (“A dismissal for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6) is a ruling on a
     question of law . . . .”). Put differently, accepting plaintiff’s allegations as true (i.e., assuming
27   plaintiff has proven all the facts alleged), the FAC asserts no legally cognizable claim for relief.
     Thus, an evidentiary hearing, or a trial practically speaking, would not aid plaintiff’s in
28   prosecuting her case because she has simply asserted no cognizable claim for relief.
                                                         2
